Citation Nr: 1047636	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-41 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a left knee 
disability, other than a laceration scar, to include as secondary 
to service-connected laceration scar of the left knee.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to September 
1954. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an August 2009 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, substantive appeal, received in October 2009, 
the Veteran requested a hearing at the RO before a Veterans Law 
Judge.  However, in a November 2009 statement, the Veteran 
withdrew his hearing request.  Thus, the regulations consider the 
hearing request to have been withdrawn.  38 C.F.R. § 20.704 
(2010).  

The Board notes that in a September 2010 supplemental statement 
of the case, the RO determined that new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for a left knee disability had been received.  The RO 
reopened the previously denied claim but denied the underlying de 
novo issue of entitlement to service connection for a left knee 
disability.  

Although the RO has reopened the previously denied claim for 
service connection for a left knee disability, the Board is 
required to address this particular issue (e.g., the new and 
material claim) in the first instance.  The Board has the 
jurisdiction to address a new and material issue and to reach the 
underlying de novo claim.  If the Board determines that new and 
material evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither required 
nor permitted.  Any decision that the RO may have made with 
regard to a new and material claim is irrelevant.  Barnett v. 
Brown, 83 F. 3d 1380, 1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  See also, Jackson v. Principi, 265 F. 3d 1366, 
1369 (2001) (holding that the statutes make clear that the Board 
has a jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that in the present case the RO has 
already determined that new and material evidence sufficient to 
reopen the Veteran's previously denied claim for service 
connection for a left knee disability has been received, the 
Board will proceed, in the following decision, to adjudicate this 
new and material issue in the first instance.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Board declined to reopen a claim for service connection 
for a left knee disability in August 2004; the Chairman of the 
Board has not ordered reconsideration of that decision.

2.  Evidence submitted since August 2004 does not raise a 
reasonable possibility of substantiating the claim for service 
connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The August 2004 Board decision that declined to reopen the 
claim for service connection for a left knee disability is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  New and material evidence has been not received to reopen the 
claim for service connection for a left knee disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2009, prior to the August 2009 
rating decision, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2010).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  The June 2009 letter also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, the Veteran must be notified of 
both the reopening criteria and the criteria for establishing the 
underlying claim for service connection. See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  In this case, the June 2009 notice letter 
included the criteria for reopening the previously denied claim, 
the criteria for establishing service connection, and information 
concerning why the claim was previously denied.  Consequently, 
the Board finds that adequate notice has been provided, as the 
Veteran was informed about what evidence is necessary to 
substantiate the elements required to establish service 
connection for his disability that were found insufficient in the 
previous denial.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  In a September 2010 correspondence, the Veteran 
indicated that he received treatment from a Dr. W in the 1960's 
and 1970's; however, he stated that Dr. W has died and the clinic 
has closed.  Thus, there are no outstanding records.  

The Board notes that the Veteran was afforded a VA examination of 
his left knee in May 2010.  However, as discussed below, the 
Veteran has not submitted new and material evidence sufficient to 
reopen the claim.  In such circumstances, VA need not conduct an 
examination in this case because the duty under 38 C.F.R. § 
3.159(c)(4) applies to a claim to reopen only if new and material 
evidence is presented or secured.  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) 
(holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened).  See also Woehlaert 
v. Nicholson, 21 Vet. App. 456 (2007) (holding that adequacy of 
VA medical examination mooted upon Board's determination that 
claimant not entitled to reopening of claim, and conduct of VA 
medical examination, when claimant had not presented new and 
material evidence.)  Accordingly, the Board need not consider the 
adequacy of the VA examination as sufficient evidence to reopen 
the claim has not been presented.  

 As noted above, in connection with the current claim, the 
Veteran withdrew his request to present testimony before a 
Veterans Law Judge.  In light of the foregoing, the Board 
concludes that the duties to notify and assist have been met.

Analysis

In a March 1989 decision, the Board denied service connection for 
arthritis of the bilateral knees.  The Veteran was informed of 
that decision and he did not file a timely appeal.  In a January 
1995 rating decision, the RO declined to reopen the claim and in 
a March 2000 decision, the Board also declined to reopen the 
claim.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 2001 Order, the Court vacated the March 2000 Board 
decision, and remanded the case to the Board for readjudication.  
In a June 2002 decision, the Board declined to reopen the claim.  
Subsequently, the Veteran appealed the Board's decision to the 
Court.  In a December 2002 Order, the Court vacated the June 2002 
Board decision, and remanded the case.  The Board remanded the 
matter in June 2003 before declining to reopen the claim in an 
August 2004 decision.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  The August 2004 
decision is final, and the Chairman of the Board has not ordered 
reconsideration of that decision. 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2004).

The claim of entitlement to service connection for a left leg 
disability may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The Veteran filed this application to 
reopen his claim in June 2005.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether 
evidence is new and material, the credibility of the new evidence 
is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision 
consisted of the Veteran's service treatment records, VA 
examination reports, and post-service treatment records.  In 
denying the Veteran's service connection claim in March 1989, the 
Board noted that there was no evidence that arthritis of the left 
knee was shown in service or within a year of service discharge, 
that it was related to service, or that it was secondary to 
service-connected laceration of the scar of the left knee.   In 
January 1995, the RO declined to reopen the claim for service 
connection for a left leg disability finding that no new and 
material evidence had been submitted.   Subsequently, in August 
2004, the Board declined to reopen the claim finding that there 
was no additional evidence showing the Veteran's left knee 
arthritis began in service, was diagnosed within one year of his 
service discharge, or was related to a service injury or the 
service-connected scar.

To reopen the claim, the new evidence must show that the 
Veteran's left knee arthritis began in service, was diagnosed 
within one year of his service discharge, or is related to a 
service injury or the service-connected scar.

The Board has carefully reviewed the evidence received since the 
last final decision on the claim of service connection for a left 
knee disability, other than a laceration scar.   This additional 
evidence includes VA and private treatment records showing 
continued treatment for his left knee.  Additionally, there is a 
May 2010 VA examination report of record.  Upon review of the 
claims folder and evaluation of the Veteran, the examiner noted a 
diagnosis of degenerative joint disease of the left knee.  He 
opined that degenerative joint disease of the left knee and 
subsequent total knee arthroplasty were not related to the 
service-connected left knee scar which was incurred in service as 
the scar was superficial and involved the soft tissues overlaying 
the left knee.  The examiner added that there was no evidence of 
any structural damage o the knee which could have resulted in 
subsequent degenerative changes; the examination report at 
service separation was negative for any lower extremities 
abnormalities.  He further stated that the first indication of 
degenerative joint disease in the left knee was not until 20 
years after service discharge.  In conclusion, the examiner found 
that "[i]n the 55 years since separation from active duty, aging 
far more likely accounts for the [degenerative joint disease] of 
the left knee."  While this recently submitted evidence is new 
since it was not previously of record, it is not material as it 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a left knee disability.  Notably 
absent is evidence of arthritis in service, a diagnosis of 
arthritis within one year of his service discharge, or a medical 
opinion relating current arthritis to a service injury or the 
service-connected scar.  Thus, this evidence is insufficient to 
reopen the claim.

Neither may the claim be reopened on the basis of the statements 
submitted by the Veteran and his representative indicating that 
his current left knee disability is related to related to 
service.  They specifically cite to an incident during service in 
which the Veteran fell and hit his knee on a rock requiring 
stitches.  These statements are identical to statements provided 
in connection with his prior claims.  Thus, they are cumulative 
in nature, and neither new nor material evidence sufficient to 
reopen the claim.

In sum, the Board concludes that new and material evidence has 
not been presented to reopen this claim for service connection 
for a left knee disability.

(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a left 
knee disability, other than a laceration scar, to include as 
secondary to service-connected laceration scar of the left knee 
is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


